      Case 1:03-md-01570-GBD-SN Document 6057 Filed 03/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                         3/12/2020
In re:
                                                                         03-MDL-01570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001
                                                                                    ORDER
-----------------------------------------------------------------X
SARAH NETBURN, United States Magistrate Judge:

This document relates to:

        Katherine Dillaber, et al., v. Islamic Republic of Iran, et al., 1:18-CV-03162 (GBD)(SN)

        The Court has reviewed the Dillaber Plaintiffs’ letter regarding the filing of claims for

damages. See 1:18-CV-03162, ECF No. 72. The Dillaber Plaintiffs are instructed to submit

motions for partial final default judgment for their claim for pain and suffering incurred by a

personal injury plaintiff who sustained injuries on the day of September 11, 2001, pursuant to the

framework set out by the Court in Burnett I, 03-MDL-01570, ECF No. 5879, and their claims for

solatium damages for the losses suffered by relatives of the decedent Patricia Dillaber Mickley,

pursuant to the framework set out by the Court in Hoglan II, 03-MDL-01570, ECF No. 3363.

        The Court has not yet ruled on claims for solatium damages for losses suffered by

relatives of injured plaintiffs, and as the Dillaber Plaintiffs note in their letter, the Court has also

not yet ruled on personal injury or solatium claims for post exposure-related injuries sustained in

the days after September 11, 2001. The Court instructs the Dillaber Plaintiffs to meet-and-confer

with the Plaintiffs’ Executive Committees (PECs) regarding the filing of these damages requests,

and to jointly propose to the Court, together with the PECs and any other parties intending to file

similar claims, a uniform process for the submission and review of these motions.

SO ORDERED.

DATED:           March 12, 2020
                 New York, New York
